Order granting in part and denying in part the motion of the defendant Ralph Deutsch to vacate or modify plaintiff’s notice of the taking of the testimony of said defendant, etc.; order granting in part and denying in part the motion of the defendant Ramseur Furniture Company, to vacate or modify the taking of the testimony of said defendant through Ralph Deutsch, etc.; and order granting in part and denying in paid *701the motion of the defendant Ramseur Furniture Company of New York, Inc., to vacate or modify plaintiff’s notice of the taking of the testimony of said defendant through Ralph Deutsch, etc., unanimously affirmed. No opinion. The date for the examinations to proceed shall be fixed in the orders. Settle orders on notice. Concur — Peck, P. J., Breitel, Valente, McNally and Bastow, JJ.